      Case 16-13307-amc       Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36      Desc Main
                                        Document     Page 1 of 13




                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISON


DAVID ADENAIKE,                                      :     CHAPTER 13
                                                     :
              Debtor                                 :     BANKRUPTCY NO. 16-13307-amc


                      THIRD REVISED EIGHTH AMENDED CHAPTER 13 PLAN



    Original
       Third Revised Eighth          Amended

Date: 8-25-20
                           THE DEBTOR HAS FILED FOR RELIEF UNDER
                            CHAPTER 13 OF THE BANKRUPTCY CODE

                                 YOUR RIGHTS WILL BE AFFECTED

You should have received from the Court a separate Notice of the Hearing on Confirmation of Plan,
which contains the date of the confirmation hearing on the Plan proposed by the Debtor. This
document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY
PROVISION OF THIS PLAN MUST FILE A WRITTEN OBJECTION in accordance with Bankruptcy
Rule 3015 and Local Rule 3015-5. This Plan may be confirmed and become binding, unless a
written objection is filed.

                IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
               MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                            NOTICE OF MEETING OF CREDITORS.


Part 1: Bankruptcy Rule 3015.1 Disclosures

    Plan contains non-standard or additional provisions – see Part 9

    Plan limits the amount of secured claim(s) based on value of collateral – see Part 4

    Plan avoids a security interest or lien – see Part 4 and/or Part 9




                                         Revised Exhibit "A"
     Case 16-13307-amc         Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36     Desc Main
                                         Document     Page 2 of 13



Part 2: Payment, Length and Distribution – PARTS 2(c) & (e) MUST BE COMPLETED IN EVERY CASE

      §2(a)(1) Initial Plan:
               Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $
               Debtor shall pay the Trustee $           per month for           months; and
               Debtor shall pay the Trustee $ _________ per month for ____ months.
           Other changes in the scheduled plan payment are set forth in §2(d)

      §2(a)(2) Amended Plan:
               Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ 156,373.68 .

       The Plan payments by Debtor shall consist of the total amount previously paid ($105,763.68),
added to the new monthly Plan payments in the amount of $_1,446.00_ beginning _July, 2020, and
continuing for _35_ remaining months (with a two year extension under the CARES Act).

           Other changes in the scheduled plan payments are set forth in §2(d)

       §2(b) Debtor shall make plan payments to the Trustee from the following sources in
addition to future wages (Describe source, amount and date when funds are available, if known):


      §2(c) Alternative treatment of secured claims:
                    None. If “None” is checked, the rest of §2(c) need not be completed.
                    Sale of real property
                    See §7(c) below for detailed description
                    Loan modification with respect to mortgage encumbering property:
                    See §4(f) below for detailed description

      §2(d) Other information that may be important relating to the payment and length of Plan:

      §2(e) Estimated Distribution:

      A.       Total Priority Claims (Part 3)
               1.      Unpaid attorney’s fees (estimated)                          $         3,000.00
               2.      Unpaid attorney’s costs                                     $             0.00
               3.      Other priority claims (e.g., priority taxes)                $           941.16
      B.       Total distribution to cure defaults (§4(b))                         $         5,151.82
      C.       Total distribution on secured claims (§§4(c) &(d))                  $       132,281.03
      D.       Total distribution on unsecured claims (Part 5)                     $         3,584.40
                                         Subtotal                                  $       144,958.41



      Case 16-13307-amc         Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36      Desc Main
                                          Document     Page 3 of 13



       E.      Estimated Trustee’s Commission                                        $     11,415.27
       F.      Base Amount                                                           $    156,373.68



Part 3: Priority Claims (Including Administration Expenses & Debtor’s Counsel Fees)

      §3(a) Except as provided in §3(b) below, all allowed priority claims will be paid in full
unless the creditor agrees otherwise:

Creditor                          Type of Priority               Estimated Amount to be Paid
Trustee Compensation              Administrative                 Percentage set by U.S. Trustee
Debtor’s Former Counsel           Administrative                 $0.00
Debtor’s Counsel                  Administrative                 $3,000.00 Supplemental (estimated – not
                                                                 including real estate sales)
Pennsylvania Department           Tax                            $941.16
of Revenue

       §3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
less than full amount.
            None. If “None” is checked, the rest of §3(b) need not be completed.
         The allowed priority claims listed below are based on a domestic support obligation that has
been assigned to or is owed to a governmental unit and will be paid less than the full amount of the
claim. This plan provision requires that payments in §2(a) be for a term of 60 months; see 11 U.S.C.
§1322(a)(4).

Name of Creditor                                   Amount of Claim to be Paid




Part 4: Secured Claims

       §4(a) Secured claims not provided for by the Plan:
            None. If “None” is checked, the rest of §4(a) need not be completed.

Creditor                                                  Secured Property
     If checked, Debtor will pay the creditor(s) listed   4 North Avon Drive
     below directly in accordance with the contract       Claymont, DE 19703
     terms or otherwise by agreement.
     New Castle County (Claim No. 31 – Part 9)
     If checked, Debtor will pay the creditor(s) listed   4 North Avon Drive
     below directly in accordance with the contract       Claymont, DE 19703
     terms or otherwise by agreement.
     New Castle County (Claim No. 32 – Part 9)


           Case 16-13307-amc       Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36             Desc Main
                                             Document     Page 4 of 13
   



            §4(b) Curing Default and Maintaining Payments
               None. If “None” is checked, the rest of §4(b) need not be completed.

          The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition
   arrearages; and, Debtor shall pay directly to creditor monthly obligations falling due after the
   bankruptcy filing in accordance with the parties’ contract.

Creditor         Description of Secured       Current Monthly      Estimated       Interest Rate    Amount to be
                 Property and Address, if     Payment to be        Arrearage       on               Paid to
                 real property                paid directly to                     Arrearage,       Creditor by
                                              creditor by Debtor                   if applicable    the Trustee
Philadelphia     1036 Pine Street             $744.14              $1,337.50       n/a              $1,337.50
Federal          Darby, PA 19023                                   (Claim No. 6)                    (arrears)
Credit Union
PNC Bank       6853 Radbourne Road            $552.99              $606.78        n/a               $606.78 (pre-
               Upper Darby, PA 19082                               (Claim No. 17)                   petition arrears)
PNC Bank       6853 Radbourne Road                                 $3,000.00      n/a               $3,000.00 (post-
               Upper Darby, PA 19082                               (Stipulation)                    petition arrears)
Franklin Mint  6129 Harley Avenue             $541.90              $440.11        n/a               $207.54 (partial
Federal Credit Philadelphia, PA 19142                              (Claim No. 25)                   arrears; $232.57
Union                                                                                               balance of arrears
(serviced by                                                                                        Claim to be paid
State                                                                                               directly from
Financial                                                                                           funds escrowed in
Network, LLC)                                                                                       October 31, 2019
                                                                                                    sale of property)

         §4(c) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or Pre-
   Confirmation Determination of the Amount, Extent or Validity of the Claim

               None. If “None” is checked, the rest of §4(c) need not be completed.

         (1) Allowed secured claims listed below shall be paid in full and their liens retained until
   completion of payments under the plan.

          (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed
   to determine the amount, extent or validity of the allowed secured claim and the Court will make its
   determination prior to the confirmation hearing.

         (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a
   general unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as
   determined by the Court.

         (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11
   U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant


   
           Case 16-13307-amc     Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36          Desc Main
                                           Document     Page 5 of 13
   


   included a different interest rate or amount for “present value” interest in its proof of claim, or
   otherwise disputes the amount provided for “present value” interest, the claimant must file an
   objection to confirmation.

         (5) Upon completion of the Plan, payments made under this section satisfy the allowed
   secured claim and release the corresponding lien.

Name of          Description of              Allowed              Present    Dollar           Total
Creditor         Secured Property            Secured              Value      Amount           Amount to
                 and Address, if real        Claim                Interest   of Present       be paid
                 property                                         Rate       Value Interest
PA Dep’t of      1036 Pine Street            $3,007.28 (Claim                $234.72          $3,242.00
Revenue          Darby, PA 19023             No. 1)
Internal         All real estate and         $119,332.12       n/a           n/a              $62,986.31 (plus
Revenue          personal property           (does not include                                $56,345.81 direct
Service          owned by Debtor at the      unsecured                                        disbursement of
                 time federal tax liens      portion of Claim                                 proceeds from
                 were filed                  No. 2)                                           October 31, 2019
                                                                                              sale of properties)
Delaware         6853 Radbourne Road   $11,873.30                 9%         $2,914.98        $14,788.28
County Tax       Upper Darby, PA 19082 (Claim No. 8)
Claim Bureau
Delaware         1036 Pine Street            $12,283.02           9%         $3,015.06        $15,298.08
County Tax       Darby, PA 19023             (Claim No. 9)
Claim Bureau
Delaware         6853 Radbourne Road   $8,206.38                  9%         $1,187.92        $9,394.30
County Tax       Upper Darby, PA 19082 (Claim No. 33)
Claim Bureau
Delaware         1036 Pine Street            $9,804.18            9%         $1,419.56        $11,223.74
County Tax       Darby, PA 19023             (Claim No. 34)
Claim Bureau
Franklin Mint    2523 South 69th Street      $25,311.04           n/a        n/a              $47.89 (partial
Federal          Philadelphia, PA 19142      (Claim No. 24)                                   arrears; balance of
Credit Union                                                                                  Claim paid directly
                                                                                              from proceeds of
                                                                                              April 3, 2020 sale
                                                                                              of property)
Franklin Mint    7431 Elmwood Avenue         $26,638.11           n/a        n/a              $210.70 (partial
Federal          Philadelphia, PA 19142      (Claim No. 26)                                   arrears; balance of
Credit Union                                                                                  Claim paid directly
                                                                                              from proceeds of
                                                                                              October 31, 2019
                                                                                              sale of property)
Franklin Mint    6140 Vine Street            $34,845.22           n/a        n/a              $167.38 (partial
Federal          Philadelphia, PA 19139      (Claim No. 27)                                   arrears; balance of
Credit Union                                                                                  Claim paid directly

   
        Case 16-13307-amc        Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36        Desc Main
                                           Document     Page 6 of 13
   


                                                                                            from proceeds of
                                                                                            October 31, 2019
                                                                                            sale of property)
City of           7431 Elmwood Avenue        $1,556.63 (Claim n/a         n/a              $1,150.80 (to be
Philadelphia     Philadelphia, PA 19153     No. 29 - Water)                               disbursed by the
                                                                                            Trustee; balance
                                                                                            from proceeds of
                                                                                            October 31, 2019
                                                                                            sale of property)
City of           2445 Edgewood Street       $495.45 (Claim     n/a       n/a              $495.45
Philadelphia     Philadelphia, PA 19142     No. 29 - Water)
City of           6129 Harley Avenue         $550.69 (Claim     n/a       n/a              $550.69
Philadelphia     Philadelphia, PA 19142    No. 29 - Water)
City of           107 North 63rd Street      $1,935.21 (Claim   9%         $327.49          $2,262.70
Philadelphia      Philadelphia, PA 19139     No. 30 – RE tax)
City of           6140 Vine Street           $1,451.09 (Claim   9%         $348.06          $1,799.15
Philadelphia      Philadelphia, PA 19139     No. 30 – RE tax)
City of           2523 South 69th Street     $1,902.23 (Claim   9%         $368.27          $2,270.50
Philadelphia      Philadelphia, PA 19142     No. 30 – RE tax)
City of           2445 Edgewood Street       $1,137.89 (Claim   9%         $25.06           $1,162.95
Philadelphia      Philadelphia, PA 19142     No. 30 – RE tax)
City of           7431 Elmwood Avenue        $2,478.13 (Claim   9%         as charged in    $2,478.13 plus
Philadelphia      Philadelphia, PA 19153     No. 30 – RE tax)              October 31,      interest (direct
                                                                           2019 real        disbursement of
                                                                           estate closing   proceeds from
                                                                                            October 31, 2019
                                                                                            and April 3, 2020
                                                                                            sale of properties)
City of           6129 Harley Avenue         $2,699.41 (Claim 9%           $333.19          $3,032.60
Philadelphia      Philadelphia, PA 19142     No. 30 – RE tax)
City of           6543 Reedland Street       $1,803.24 (Claim 9%           $244.27          $2,047.51
Philadelphia      Philadelphia, PA 19142     No. 30 – RE tax)
City of           6140 Vine Street           $150.00 (Claim   n/a          n/a              $150.00
Philadelphia      Philadelphia, PA 19139     No. 30 - SCE)

          §4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. §506
               None. If “None” is checked, the rest of §4(d) need not be completed.

          The claims below were either (1) incurred within 910 days before the petition date and secured
   by a purchase money security interest in a motor vehicle acquired for the personal use of the
   debtor(s), or (2) incurred within 1 year of the petition date and secured by a purchase money security
   interest in any other thing of value.

         (1) The allowed secured claims listed below shall be paid in full and their liens retained until
   completion of payments under the plan.


   
     Case 16-13307-amc       Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36           Desc Main
                                       Document     Page 7 of 13



        (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11
U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant
included a different interest rate or amount for “present value” interest in its proof of claim, the court
will determine the present value interest rate and amount at the confirmation hearing.

Name of Creditor     Collateral            Amount of Claim       Present Value         Estimated total
                                                                 Interest              payments
                                                                 %                     $

       §4(e) Surrender
           None. If “None” is checked, the rest of §4(e) need not be completed.

       (1) Debtor elects to surrender the secured property listed below that secures the creditor’s claim.

        (2) The automatic stay under 11 U.S.C. §362(a) with respect to the secured property remains
in effect upon confirmation of the Plan unless terminated by the Court after notice and hearing.

       (3) The Trustee shall make no payments to the creditors listed below on their secured claims.

Creditor                                              Secured Property
Toyota Motor Credit Corporation (Claim No. 5)         2010 Toyota Tacoma

       §4(f) Loan Modification
           None. If “None” is checked, the rest of §4(f) need not be completed. * (see Part 9)

       (1) Debtor shall pursue a loan modification directly with _______________ or its successor in
interest or its current servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve
the secured arrearage claim.

      (2) During the modification application process, Debtor shall make adequate protection
payments directly to Mortgage Lender in the amount of $________ per month, which represents
(describe basis of adequate protection payment). Debtor shall remit the adequate protection
payments directly to the Mortgage Lender.

       (3) If the modification is not approved by _____ (date), Debtor shall either (A) file an amended
Plan to otherwise provide for the allowed claim of the Mortgage Lender; or (B) Mortgage Lender may
seek relief from the automatic stay with regard to the collateral and Debtor will not oppose it.





     Case 16-13307-amc       Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36        Desc Main
                                       Document     Page 8 of 13



Part 5: Unsecured Claims

      §5(a) Separately Classified Allowed Unsecured Non-Priority Claims

           None. If “None” is checked, the rest of §5(a) need not be completed.

Creditor                       Basis for Separate   Treatment        Amount of       Amount to be Paid
                               Classification                        Claim
ECMC                           Non-dischargeable Defer regular       $33,977.37     Pro-rata portion of
PO Box 16408                   student loan      monthly             (Claim No. 7)  funds available for
St. Paul, MN 55116-0408                          payments                           unsecured creditors
Philadelphia Parking           11 U.S.C. §§362   No booting          $1,446.00      Pro-rata portion of
Authority                      and 525           or towing for       (Claim No. 16) funds available for
701 Market St., Suite 5400                       pre-petition                       unsecured creditors
Philadelphia, PA 19106                           citations
U.S. Dep’t of Education        Non-dischargeable Defer regular       $39,253.67     Pro-rata portion of
PO Box 16448                   student loan      monthly             (Claim No. 19) funds available for
St. Paul, MN 55116-0448                          payments                           unsecured creditors

      §5(b) All Other Timely Filed, Allowed General Unsecured Claims

      (1) Liquidation Test (check one box)
                  All Debtor(s) property is claimed as exempt.
                 Debtor(s) has non-exempt property valued at $______ for purposes of §1325(a)(4)
      and plan provides for distribution of $___________ to allowed priority and unsecured general
      creditors.

      (2) Funding: §5(b) claims to be paid as follows (check one box):
                  Pro rata
                  100%
                  Other (Describe)

Part 6: Executory Contracts & Unexpired Leases

           None. If “None” is checked, the rest of §6 need not be completed.

Creditor/Tenant                Nature of Contract or Lease       Treatment by Debtor Pursuant to §365(b)
[Tenant Name]                  Residential Lease                 Assume
[Tenant Name]                  Residential Lease                 Assume
[Tenant Name]                  Residential Lease                 Assume
[Tenant Name]                  Residential Lease                 Assume
[Tenant Name]                  Residential Lease                 Assume




     Case 16-13307-amc        Doc 367    Filed 08/25/20 Entered 08/25/20 12:18:36          Desc Main
                                        Document     Page 9 of 13



Part 7: Other Provisions

       §7(a) General Principles Applicable to The Plan

       (1) Vesting of Property of the Estate (check one box)
                 Upon confirmation
                 Upon discharge

       (2) Unless otherwise ordered by the court, the amount of a creditor’s claim listed in its proof of
claim controls over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

       (3) Post-petition contractual payments under §1322(b)(5) and adequate protection payments
under §1326(a)(1)(B),(C) shall be disbursed to the creditors by the Debtor directly. All other
disbursements to creditors shall be made by the Trustee.

       (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which
Debtor is the plaintiff, before the completion of plan payments, any such recovery in excess of any
applicable exemption will be paid to the Trustee as a special Plan payment to the extent necessary to
pay priority and general unsecured creditors, or as agreed by the Debtor and the Trustee and
approved by the court.

      §7(b) Affirmative Duties on Holders of Claims secured by a Security Interest in Debtor’s
Principal Residence

      (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to
such arrearage.

      (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition
mortgage obligations as provided for by the terms of the underlying mortgage note.

        (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for
the sole purpose of precluding the imposition of late payment charges or other default-related fees
and services based on the pre-petition default or default(s). Late charges may be assessed on post-
petition payments as provided by the terms of the mortgage and note.

       (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements
to the Debtor pre-petition, and the Debtor provides for payments of that claim directly to the creditor in
the Plan, the holder of the claims shall resume sending customary monthly statements.

       (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor
with coupon books for payments prior to the filing of the petition, upon request, the creditor shall
forward post-petition coupon book(s) to the Debtor after this case has been filed.

     (6) Debtor waives any violation of stay claim arising from the sending of statements and
coupon books as set forth above.


     Case 16-13307-amc       Doc 367 Filed 08/25/20 Entered 08/25/20 12:18:36            Desc Main
                                    Document    Page 10 of 13




       §7(c) Sale of Real Property
          None. If “None” is checked, the rest of §7(c) need not be completed.

       (1) Closing for the sale of the Debtor’s properties at 6140 Vine Street, Philadelphia, PA 19139,
and 7431 Elmwood Avenue, Philadelphia, PA 19142, pursuant to an Order entered on October 16,
2019, took place on October 31, 2019, and the sale of the Debtor’s property at 2523 South 69th
Street, Philadelphia, PA 19142, pursuant to an Order entered on March 30, 2020, took place on April
3, 2020 (the “Real Properties”). There is a pending Motion to Sell Property Free and Clear of Liens
with respect to the Debtor’s property at 6543 Reedland Street, Philadelphia, PA 19142 (hereinafter
“Reedland”). The sale of Reedland shall be completed within (n/a – as allowed by the Court)
months of the commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise
agreed by the parties or provided by the Court, each allowed claim secured by the Real Property will
be paid in full under §4(b)(1) of the Plan at the closing (“Closing Date”).

      (2) The Real Property will be marketed for sale in the following manner and on the following
terms: n/a

        (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at
settlement all customary closing expenses and all liens and encumbrances, including all §4(b) claims,
as may be necessary to convey good and marketable title to the purchaser. However, nothing in this
Plan shall preclude the Debtor from seeking court approval of the sale of the property free and clear
of liens and encumbrances pursuant to 11 U.S.C. §363(f), either prior to or after confirmation of the
Plan, if, in the Debtor’s judgment, such approval is necessary or in order to convey insurable title or is
otherwise reasonably necessary under the circumstances to implement this Plan.

       (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours
of the Closing Date.

       (5) In the event that a sale of the Real Property has not been consummated by the expiration
of the Sale Deadline: n/a .


Part 8: Order of Distribution

The order of distribution of Plan payments will be as follows:

       Level 1: Trustee Commissions*
       Level 2: Domestic Support Obligations
       Level 3: Adequate Protection Payments
       Level 4: Debtor’s attorney’s fees
       Level 5: Priority claims, pro rata
       Level 6: Secured claims, pro rata
       Level 7: Specially classified unsecured claims
       Level 8: General unsecured claims
       Level 9: Untimely filed, allowed general unsecured claims


      Case 16-13307-amc       Doc 367 Filed 08/25/20 Entered 08/25/20 12:18:36             Desc Main
                                     Document    Page 11 of 13




*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States
Trustee not to exceed ten (10) percent.


Part 9: Non Standard or Additional Plan Provisions
Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the
applicable box in Part 1 of this Plan is checked. Nonstandard or additional plan provisions placed
elsewhere in the Plan are void.

    None. If “None” is checked, the rest of §9 need not be completed.

A) The automatic stay shall remain in full force and effect after confirmation unless modified by Order
of Court after notice and hearing. The automatic stay is not hereby reimposed with respect to any
creditor or property with respect to which the Court has previously granted relief from the automatic
stay, but neither is the Debtor barred from seeking reimposition of the stay as to such creditor or
property if appropriate grounds exist to file a motion seeking Court approval of such an Order.

B) Upon completion of this or any other duly confirmed plan, as amended, or such earlier time when
full payment under the Plan is received by any of the respective creditors, all tax liens, security
interests, or mortgages that are paid in full, as such underlying obligations are finally determined by
the Court, shall be satisfied of record without additional cost to the Debtor.

C) Upon completion of this or any other duly confirmed plan, as amended, all claimed arrears owed
to creditors listed in Part 4(b) of this Plan will be cured, and any post-petition fees or costs incurred by
such creditors and/or any successor in interest that are noticed in the manner prescribed by
Bankruptcy Rule 3002.1 and ultimately allowed by the Court or agreed between the parties will be
paid directly by the Debtor to such creditors and/or any successor in interest, thereby constituting a
cure/reinstatement of the mortgage pursuant to both 11 U.S.C. §1322(b)(5) and 41 Pa.C.S. §404(c).

D) The properties owned by the Debtor at 6140 Vine Street, Philadelphia, PA 19139, and 7431
Elmwood Avenue, Philadelphia, PA 19142 were sold on October 31, 2019, pursuant to Court Order
entered October 16, 2019. Any shortfall in payments of liens or disbursements provided for in the
October 16, 2019 Order approving the sale were either settled and paid from escrow, are provided for
pursuant to Stipulation, or are fully satisfied from the disbursements made by the Trustee to date or to
be made by the Trustee pursuant to this Plan. Therefore, all liens that existed on the date of closing
on the sales, October 31, 2019, on 6140 Vine Street, Philadelphia, PA 19139, and 7431 Elmwood
Avenue, Philadelphia, PA 19142, have been or shall be satisfied by either the title agency that
handled the transaction, SJ Abstract, LLC, d/b/a InterstateAbstract.com, or the respective creditors
that received disbursements from the transactions. The terms of any Stipulation between the Debtor
and any creditor with an interest in the proceeds of the sales of either 6140 Vine Street, Philadelphia,
PA 19139, and 7431 Elmwood Avenue, Philadelphia, PA 19142, shall supercede any provision of
this Plan if there is any inconsistency or ambiguity.





     Case 16-13307-amc        Doc 367 Filed 08/25/20 Entered 08/25/20 12:18:36            Desc Main
                                     Document    Page 12 of 13



E) The property owned by the Debtor at 2523 South 69th Street, Philadelphia, PA 19142 was sold on
April 3, 2020, pursuant to Court Order entered March 30, 2020. Any shortfall in payments of liens or
disbursements provided for in the March 30, 2020 Order approving the sale were either settled and
paid from escrow, are provided for pursuant to Stipulation, are fully satisfied from the disbursements
made by the Trustee to date or to be made by the Trustee pursuant to this Plan, or will be decided by
the Court in the context of adjudicating the Debtor’s Motion to Modify Plan After Confirmation under
which the Debtor will be seeking approval of this Plan. Therefore, all liens that existed on the date of
closing on the sale, April 3, 2020, on 2523 South 69th Street, Philadelphia, PA 19142, have been or
shall be satisfied by either the title agency that handled the transaction, Greater Philadelphia Abstract
Company, or the respective creditors that received disbursements from the transactions. The terms
of any Stipulation between the Debtor and any creditor with an interest in the proceeds of the sale of
2523 South 69th Street, Philadelphia, PA 19142, shall supercede any provision of this Plan if there is
any inconsistency or ambiguity.

F) The Debtor will not treat under this Plan and will defer payment of the allowed amounts Claims
Nos. 31 and 32 filed by New Castle County, Delaware, secured by the property at 4 North Avon
Drive, Claymont, DE 19703, both of which were filed on June 27, 2019, after the bar date for
governmental claims. Claim No. 31 is allowed as a secured claim in the amount of $4,004.35. Claim
No. 32 is allowed in the amount of $1,117.36. Both claims are disallowed as priority claims. Because
the claims were not filed timely, the Debtor will not provide for them in this Plan, and will instead enter
into a negotiated payment agreement with New Castle County when he has completed payments
under this Plan, with payments to New Castle County under the payment agreement to commence
upon entry of a discharge order in this case.

G) At the suggestion of the City of Philadelphia, the Debtor has submitted two refund requests
related to credits to which he is entitled from the Water Revenue Bureau, one related to the property
at 6140 Vine Street, Philadelphia, PA 19139, in the amount of $674.06, and the other related to the
property at 7431 Elmwood Avenue, Philadelphia, PA 19153, in the amount of $363.55. If the refunds
are not issued to the Debtor by no later than December 31, 2020, the Debtor may offset any of the
foregoing amounts not refunded to him against the amount provided for the City of Philadelphia in
Part 4(c) of this Plan, and reduce the overall base amount of the Plan by the same amount.

H) Part 7(a)(2) is modified as follows: Confirmation of the Plan constitutes a finding by the Court that
treatment of creditors under the terms of this Plan bars disbursements for any claims filed after
confirmation, unless by agreement with the Debtor or ordered by the Court, with the exception of
Notices of Post-Petition Mortgage Fees, Charges, and Expenses, which shall be filed and determined
in accordance with Bankruptcy Rule 3002.1(c)-(e).

I) The Debtor reserves the right to submit an application for a loan modification for any of his
properties listed on Schedule AB, or any amendment thereof, and to seek Court approval for a further
modification of this Plan if any such loan modification is approved and entered into between the
Debtor and the applicable mortgage lender.

J) The Debtor is experiencing a material financial hardship due, directly and/or indirectly, to the
coronavirus disease 2019 (COVID-19) pandemic. As such this Plan will extend the term to seven (7)
years pursuant to 11 U.S.C. §1329(d)(1).



Case 16-13307-amc   Doc 367 Filed 08/25/20 Entered 08/25/20 12:18:36   Desc Main
                           Document    Page 13 of 13
